 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   VERN ROBERT THEROUX, JR., an                        Case No.: 19cv1913-JAH (AHG)
     individual,
12
                                        Plaintiff,       ORDER GRANTING MOTION TO
13                                                       STAY (Doc. No. 7)
     v.
14
     WALGREEN CO., an Illinois
15
     Corporation; and Does 1-10, inclusive,
16                                    Defendant.
17
18         On December 19, 2019, Plaintiff filed a Motion to Stay the Proceedings. Doc. No.
19   7. The motion is unopposed.
20         Good cause appearing, IT IS HEREBY ORDERED:
21         1. Plaintiff’s motion is GRANTED. The proceedings are STAYED until March 9,
22            2020.
23         2. Plaintiff shall file a status report by March 2, 2020, updating the Court on the
24            status on any health issues affecting Plaintiff’s ability to prosecute the action.
25   IT IS SO ORDERED.
26   DATED:     January 7, 2020
                                                     _________________________________
27
                                                     JOHN A. HOUSTON
28                                                   United States District Judge

                                                     1
                                                                                 19cv1913-JAH (AHG)
